P.2d 944, 946 (1994). Accordingly, we conclude that we lack jurisdiction
                over this appeal and we
                           ORDER this appeal DISMISSED. 1




                                                       Cyaief                   J.
                                                 Saitta




                                                                 ek2A.
                                                 Pickering   i




                cc: Hon. Douglas Smith, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Richard Antonio Williams
                     Eighth District Court Clerk




                      'Although appellant has not been granted permission to file
                documents in this matter in proper person,       see
                                                                   NRAP 46(b), we have
                received and considered appellant's proper person documents. We deny as
                moot the Clark County Public Defender's motion to withdraw as counsel.



SUPREME COURT
        OF
     NEVADA
                                                   2
10/ 1047A